  Case 17-33802        Doc 35    Filed 03/13/19 Entered 03/13/19 08:33:34           Desc Main
                                   Document     Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                        )
                                              )      Case No. 17-33802
Yvonne S. Thigpen                             )
                                              )      Chapter 13
                                              )
                Debtor.                       )      Honorable Judge Jack B. Schmetterer
                                              )
                                              )      Hearing Date: March 13, 2019
                                              )      Hearing Time: 10:00 am
                                              )



  ORDER WITHDRAWING IH3 PROPERTY ILLINOIS LP’S MOTION FOR RELIEF
   FROM THE AUTOMATIC STAY AS TO THE REAL PROPERTY COMMONLY
     KNOWN AS 16906 S. CHERRY CREEK AVENUE, TINLEYPARK, IL 60487


         This matter coming to be heard on IH3 Property, LP’s Withdrawal of its Motion for Relief

from Stay, notice of the Withdrawal being due and proper, the Court having heard from those

parties wishing to be heard, the Court having jurisdiction over this core proceeding, and the Court

be otherwise fully advised in the premises:

         IT IS ORDERED that:

         1.     The motion is withdrawn, without prejudice.

                                                              Entered:


                                                              Honorable Jack B. Schmetterer
                                                              United States Bankruptcy Judge




{00902568.DOCX/v1/3619/601/3/12/2019 04:52 PM}
